415 S.W.2d 923 (1967)
Lowell STOKER, Appellant,
v.
The STATE of Texas, Appellee.
No. 39944.
Court of Criminal Appeals of Texas.
April 26, 1967.
*924 Payne Roye, Graham, Gerald Weatherly, Graham, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.

OPINION ON APPELLANT'S MOTION FOR REHEARING
WOODLEY, Presiding Judge.
Our prior opinion is withdrawn.
The offense is passing a forged instrument; the punishment, 3 years.
Grounds for reversal are urged such as are required to be set forth in the Defendant's brief filed in the trial court. Art. 40.09, Sec. 9, C.C.P.
The record was not prepared in accordance with said Article 40.09, nor has "the entire record" been approved by the trial court as required by Section 7, and filed with the clerk of the trial court as provided in Section 8 of said Article 40.09 C.C.P.
The time allowed for the filing of the defendant's brief does not begin to run until "the approval of the record by the court." Art. 40.09, Section 9, C.C.P.
The disposition of this appeal will be suspended to await the approval of the record and further proceedings which may be had in the trial court under Art. 40.09, supra, after such approval as though the record had not been transmitted to this court and filed.
The appeal is abated.